DETAILED ACTION
	This is in response to the application filed on January 21st 2022, in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  it recites “a the” creation time.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,245,670 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the ‘670 reference application anticipate the pending claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen US 10,440,058 B2.

Regarding claim 1, Chen discloses:
receiving a request for an optimal VPN server for a user device, wherein the optimal VPN server is selected from a set of VPN servers (abstract, col. 5 ln. 49 and col. 14 ln. 10-12 and Figs 4 and 6 step 610);
calculating, for each of the VPN servers, respective numerical weights based on respective conditions (Fig. 6 step 630, weight assigned to server based on real-time condition – see col. 12 ln. 30-34);
calculating a respective penalty score for each of the plurality of VPN servers based on the respective numerical weights (Fig. 6 step 630, rank – col. 14 ln. 43-44);
identifying the optimal VPN server for the user device based on the respective penalty scores (match user to server - col. 1 ln. 63-64, Fig. 6 step 640 and col. 15 ln. 19-24); and
transmitting an IP address of the optimal VPN server to the user device (traffic is sent to the selected VPN server – col. 1 ln. 64-67; VPN server has dynamic IP address – col. 9 ln. 10-14; credentials including the IP address are sent to the user – see col. 12 ln. 49-52).

Regarding claim 2, Chen discloses the respective numerical weights include at least two of a country, hub, time or load weight (consider location information including region – col. 12 ln. 60-62; and load weight – col. 12 ln. 32-34).

Regarding claim 3, Chen discloses the respective conditions comprises at least one of a location, hub score, a creation time or server load (server load – col. 12 ln. 32-34).

Regarding claim 10, Chen discloses storing the respective conditions in a VPN server database and updating the respective conditions in the database periodically or in real time (store info in DB – see col. 13 ln. 25-31, Fig. 6 step 630).

Regarding claims 11-12, they are system claims that correspond to the method of claims 1-3.  Therefore, they are rejected for similar reasons.

Regarding claim 18, it corresponds to claim 10 so it is rejected for the same reasons.

Regarding claim 19, it is a non-transitory medium claim that corresponds to the method of claim 1.  Thus, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.

Regarding claims 4 and 13, Chen discloses wherein … if the server load is greater than a predefined overload threshold, and wherein the load weight is [less] otherwise (perform load balancing based on policy which defines a overload threshold – see col. 11 ln. 66 – col. 12 ln. 34).  Chen does not explicitly teach using “1” or “0” as the weight but one of ordinary skill in the art would recognize that 1 and 0 can represent logical conditions true and false.  So in the example given by Chen where the load limit is 2 users (col. 12 ln. 1), the load is either met when 2 users are active (i.e. load weight = 1), or it is under the load limit when there are less than 2 users (load weight = 0).  Based on the teachings of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use weights of 1 and 0 to represent the load when comparing to a threshold, because the load is either under threshold or at or exceeding the threshold.

Claims 7, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nitta et al. US 2018/0309834 A1.

Regarding claim 7, although Chen teaches considering region and location information for matching users with VPN servers, as well as using time and load to rank server efficiency, it does not explicitly disclose wherein the penalty score is calculated as being country weight + hub weight + time weight + random value.  But it is well-known in the art to connect users to servers based on proximity to improve performance.  Nitta explicitly discloses considering whether client/server pair is co-located in the same country for purposes of selecting an optimal server (abstract, Figs. 3-4, paragraph 70).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to consider country weight as taught by Nitta for the purpose of a ranking a VPN server.  Nitta explicitly suggests restricting connections to devices within the same country (paragraph 72), may allow for legal restrictions, etc. to be enforced.  So the combination teaches the score is a function of country + hub + time + load weights.  The combination of Chen and Nitta does not explicitly disclose introducing a random value into the score but it is well-known in the art to use random values (see pertinent art).  Thus, this is merely the combination of a known technique according to its established function in order to yield a predictable result.

Regarding claim 9, Chen discloses the optimal VPN server is a VPN server associated with a lowest penalty score amongst the VPN servers (this is simply the definition of “optimal”, Chen teaches rank efficiency and match user to the VPN server – Fig. 6, claim 1).

	Regarding claim 20, it contains limitations from claims 2-3 and 7.  Those features are rejected for the same reasons given above.  Chen does not explicitly disclose the country weight is based on whether the user device and the VPN server are in a same country but this is taught by Nitta (abstract, Figs. 3-4, paragraph 70).  Nitta also teaching using proximity weight as considering distance (paragraph 70).  The motivation to combine is the same.  The combination of Chen and Nitta does not explicitly disclose the time weight is based on a creation time of the VPN server but it is well-known in the art to consider creation time (e.g. metadata) when managing devices (see pertinent art).   Thus, this is merely the incorporation of well-known technique according to its established function in order to yield a predictable result.


Allowable Subject Matter
Claims 5-6, 8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter recited by claims 5-6, 8 and 14-17 is not taught or obvious in view of the prior art.  While certain features of the claims may be known (i.e. hub score associated with distance/proximity; normalizing time information), when the claims are considered as a whole including the features from the claims upon which they depend, the claims differentiate over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shattil US 2016/0255140 A1 discloses a system for selecting servers using metrics (abstract).
Goldfarb et al. US 2017/0366395 A1 discloses configuring virtual private networks in response to network conditions (abstract, paragraph 5).
Ratica US 2013/0073744 A1 discloses a routing system that re-ranks servers in random order to reset bias (paragraph 5).
Park et al. US 2003/0079154 A1 discloses a server management system that considers running time to improve availability (abstract, Fig. 5, paragraph 68).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975